OPINION OP THE COURT. PARKER, J. This is an appeal from, a judgment of the District Court of the Sixth Judicial District, sitting in and for the County of Lincoln, dismissing the petition for a writ of quo warranto secured upon the relation of appellant. The case involves no point which has not been heretofore thoroughly considered by this Court in the case of Gray et al v. Tayler, et al, 15 N. M. 742, 113 Pac. 588, and the judgment of the lower court upon the authority of that ease is affirmed, and it is so ordered.'